Exhibit 10.2

HELIUS MEDICAL TECHNOLOGIES, INC.
__________________________
2018 OMNIBUS INCENTIVE PLAN

Adopted by the Board of Directors:  May 15, 2018

Approved by the Stockholders:  June 28, 2018

________________________

 

Article I

GENERAL

1.1Purpose.  The purpose of this Helius Medical Technologies, Inc. 2018 Omnibus
Incentive Plan is to enhance the profitability and value of the Company for the
benefit of its stockholders by enabling the Company to offer Eligible Employees,
Consultants and Non-Employee Directors incentive awards to attract, retain and
reward such individuals and strengthen the mutuality of interests between such
individuals and the Company’s stockholders. The Plan, as set forth herein, is
effective as of the Effective Date (as defined in Article XIII).

1.2Successor to and Continuation of Prior Plans.  The Plan is intended as the
successor to and continuation of the Helius Medical Technologies, Inc. 2016
Omnibus Incentive Plan, as amended (the “2016 Plan”) and the Helius Medical
Technologies, Inc. June 2014 Stock Incentive Plan (the “2014 Plan”, and together
with the 2016 Plan, the “Prior Plans”).  Following the Effective Date, no
additional stock awards may be granted under the Prior Plans.  Any unallocated
shares remaining available for grant under the Prior Plans as of 12:01 a.m.,
Eastern Time on the Effective Date (the “Prior Plans’ Available Reserve”) will
cease to be available under such Prior Plans at such time and will be added to
the Share Reserve (as further described in Section 4.1(a) below) and be then
immediately available for grant and issuance pursuant to Awards granted under
the Plan.  In addition, from and after 12:01 a.m., Eastern Time on the Effective
Date, all outstanding stock awards granted under the Prior Plans will remain
subject to the terms of such Prior Plans, as applicable; provided, however, that
any shares subject to outstanding stock awards granted under the Prior Plans
that (i) expire or terminate for any reason prior to exercise or settlement or
(ii) are forfeited, cancelled or otherwise returned to the Company because of
the failure to meet a contingency or condition required for the vesting of such
shares (collectively, the “Prior Plans’ Returning Shares”) will immediately be
added to the Share Reserve (as further described in Section 4.1(a) below) as and
when such shares become Prior Plans’ Returning Shares and become available for
issuance pursuant to Awards granted hereunder.  All Awards granted on or after
12:01 a.m., Eastern Time on the Effective Date will be subject to the terms of
this Plan.

Article II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1“Acquisition Event” means a merger or consolidation in which the Company is
not the surviving entity, any transaction that results in the acquisition of all
or substantially all of the Company’s outstanding Common Stock by a single
person or entity or by a group of persons or entities acting in concert, or the
sale or transfer of all or substantially all of the Company’s assets.

2.2“Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including a partnership or limited
liability company) that is directly or indirectly controlled 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or any Affiliate; (d) any corporation, trade or
business (including a partnership or limited liability company) that directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest

 

--------------------------------------------------------------------------------

or voting interest) of the Company; and (e) any other entity in which the
Company or any Affiliate has a material equity interest and that is designated
as an “Affiliate” by resolution of the Committee.

2.3“Appreciation Award” means any Stock Option or any Other Stock-Based Award
that is based on the appreciation in value of a share of Common Stock in excess
of an amount at least equal to the Fair Market Value on the date such Stock
Option or Other Stock-Based Award is granted.

2.4“Award” means any award granted or made under the Plan of any Stock Option,
Restricted Stock or Other Stock-Based Award.

2.5“Board” means the Board of Directors of the Company.

2.6“Cause” means, with respect to a Participant’s Termination of Employment or
Termination of Consultancy: unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee, a termination
due to (i) the Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony; (ii) perpetration by the Participant of an illegal act, dishonesty
or fraud that could have a significant adverse effect on the Company or its
assets or reputation; or (iii) the Participant’s willful misconduct with regard
to the Company, as determined by the Committee. With respect to a Participant’s
Termination of Directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under Wyoming law.

2.7“Change in Control” unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee and subject to
Section 12.15(b), means the occurrence of any of the following:

(a)the acquisition (including through purchase, reorganization, merger,
consolidation or similar transaction), directly or indirectly, in one or more
transactions by a Person of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities representing 50% or more of the
combined voting power of the securities of the Company entitled to vote
generally in the election of directors of the Board, calculated on a fully
diluted basis after giving effect to such acquisition;

(b)an election of Persons to the Board that causes two-thirds of the Board to
consist of Persons other than (i) members of the Board on the Effective Date and
(ii) Persons who were nominated for election as members of the Board at a time
when two-thirds of the Board consisted of Persons who were members of the Board
on the Effective Date; provided that any Person nominated for election by a
Board at least two-thirds of which consisted of Persons described in clauses (i)
or (ii) or by Persons who were themselves nominated by such Board shall be
deemed to have been nominated by a Board consisting of Persons described in
clause (i); or

(c)the sale or other disposition, directly or indirectly, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any Person;

provided, however, that a Change in Control shall be deemed to not have occurred
if such Change in Control results from the issuance, in connection with a bona
fide transaction or series of transactions with the primary purpose of providing
equity financing to the Company or any of its Affiliates, of voting securities
of the Company or any of its Affiliates or any rights to acquire voting
securities of the Company or any of its Affiliates which are convertible into
voting securities.

2.8“Change in Control Price” has the meaning set forth in Section 9.1(b).

2.9“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.

2.10“Committee” means: (a) with respect to the application of the Plan to
Eligible Employees and Consultants, the Compensation Committee of the Board or
such other committee or subcommittee that is appointed by the Board, in each
case, consisting of two or more non-employee directors, each of whom is intended
to be (i) to the extent required by Rule 16b-3, a “nonemployee director” as
defined in Rule 16b-3; and (ii) as applicable, an “independent director” as
defined under the Nasdaq Listing Rules, the NYSE Listed Company Manual or other

 

--------------------------------------------------------------------------------

applicable stock exchange rules; and (b) with respect to the application of the
Plan to Non-Employee Directors, the Board. It is intended that, absent an
affirmative decision by the Board to appoint a separate Committee, the
Compensation Committee of the Board shall serve as the “Committee” with respect
to the application of the Plan to Eligible Employees and Consultants. To the
extent that no Committee exists that has the authority to administer the Plan,
the functions of the Committee shall be exercised by the Board and all
references herein to the Committee shall be deemed references to the Board. If
for any reason the appointed Committee does not meet the requirements of Rule
16b-3, such noncompliance shall not affect the validity of Awards, grants,
interpretations or other actions of the Committee.

2.11“Common Stock” means the Class A common stock of the Company.

2.12“Company” means Helius Medical Technologies, Inc., a Wyoming corporation,
and its successors by operation of law.

2.13“Competitor” means any Person that is, directly or indirectly, in
competition with the business or activities of the Company and its Affiliates.

2.14“Consultant” means any natural person (other than an Eligible Employee) who
provides bona fide consulting or advisory services to the Company or its
Affiliates, provided that such services are not in connection with the offer or
sale of securities in a capital-raising transaction, and do not, directly or
indirectly, promote or maintain a market for the Company’s or its Affiliates’
securities.

2.15“Detrimental Activity” means, unless otherwise defined in the applicable
Award agreement or other written agreement approved by the Committee:

(a)without written authorization from the Company, disclosure to any Person
outside the Company and its Affiliates or the use in any manner, except as
necessary in the furtherance of Participant’s responsibilities to the Company or
any of its Affiliates, at any time, of any confidential information, trade
secrets or proprietary information relating to the business of the Company or
any of its Affiliates that is acquired by the Participant at any time prior to
the Participant’s Termination;

(b)any activity while employed or performing services that results, or if known
could have reasonably been expected to result, in the Participant’s Termination
for Cause;

(c)without written authorization from the Company, directly or indirectly, in
any capacity whatsoever, (i) owning, managing, operating, controlling, being
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or rendering services to any
Competitor; (ii) soliciting, aiding or inducing any customer of the Company or
any Subsidiary to curtail, reduce or terminate its business relationship with
the Company or any Subsidiary, or in any other way interfering with any such
business relationships with the Company or any Subsidiary; (iii) soliciting,
aiding or inducing any employee, representative or agent of the Company or any
Subsidiary to leave such employment or retention or to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hiring or retaining any such employee,
representative or agent or taking any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent; or (iv) interfering, or
aiding or inducing any other person or entity in interfering, with the
relationship between the Company, its Subsidiaries and any of their respective
vendors, joint venturers or licensors;

(d)a material breach of any restrictive covenant contained in any agreement
between the Participant and the Company or an Affiliate; or

(e)the Participant’s Disparagement, or inducement of another to do so, of the
Company or its Affiliates or their past or present officers, directors,
employees or products.

 

--------------------------------------------------------------------------------

Only the Chief Executive Officer or the Chief Financial Officer of the Company
(or his designee, as evidenced in writing) shall have the authority to provide
the Participant, except for himself or herself, with written authorization to
engage in the activities contemplated in subsections (a) and (c).

2.16“Disability” means, unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee, with respect to
a Participant’s Termination, a permanent and total disability as defined in
Section 22(e)(3) of the Code. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability. Notwithstanding
the foregoing, for an Award that provides for payment or settlement triggered
upon a Disability and that constitutes a Section 409A Covered Award, the
foregoing definition shall apply for purposes of vesting of such Award, provided
that for purposes of payment or settlement of such Award, such Award shall not
be paid (or otherwise settled) until the earliest of: (A) the Participant’s
“disability” within the meaning of Section 409A(a)(2)(C)(i) or (ii) of the Code,
(B) the Participant’s “separation from service” within the meaning of Section
409A of the Code and (C) the date such Award would otherwise be settled pursuant
to the terms of the Award agreement.

2.17“Disinterested Shareholder Approval” means approval of this Plan by a
majority of the Company’s security holders, in accordance with the requirements
stipulated in the TSX Company Manual, which for greater certainty, excludes the
votes cast by Insiders entitled to receive a benefit under this Plan;

2.18“Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company or its Affiliates, or any of their products, or their past or present
officers, directors or employees.

2.19“Effective Date” means the effective date of the Plan as defined in Article
XIII.

2.20“Eligible Employee” means an employee of the Company or an Affiliate.

2.21“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision.

2.22“Exercisable Awards” means any Stock Option or any Other Stock-Based Award
that provides for a Participant-elected exercise.

2.23“Fair Market Value” means, as of any date, the value of the Common Stock,
determined based on the following in order:

(a)if the Common Stock is listed on the TSX, the Fair Market Value of a share of
Common Stock shall be the closing price reported or quoted on the TSX for the
Common Stock on such date, or if the Common Stock shall not have been reported
or quoted on such date, on the first day prior thereto on which the Common Stock
was reported or quoted, in each case as reported in a source the Board deems
reliable;

(b)if the Common Stock is not listed on the TSX, the Fair Market Value of a
share of Common Stock shall be the closing price reported for the Common Stock
on such date: (i) as reported on the principal national securities exchange in
the United States on which it is then traded; or (ii) if not traded on any such
national securities exchange, as quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority or if the Common Stock
shall not have been reported or quoted on such date, on the first day prior
thereto on which the Common Stock was reported or quoted; or

(c)if the Common Stock is not traded, listed or otherwise reported or quoted,
then Fair Market Value means the fair market value of the Common Stock as
determined by the Committee in good faith in whatever

 

--------------------------------------------------------------------------------

manner it considers appropriate taking into account the requirements of Section
409A or Section 422 of the Code, as applicable.

2.24“Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8, as may be amended from time to time.

2.25“Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries or its Parent intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

2.26“Insider” means an insider as defined in the TSX Company Manual which, as at
the date hereof, means an insider as defined in the Securities Act (Ontario),
which as at the date hereof, among other things, includes (i) a director or
officer of a reporting issuer; (ii) a director or officer of a person or company
that is itself an insider or subsidiary of a reporting issuer; and (iii) a
person or company that has either individually or in the aggregate beneficial
ownership of, or control or direction over, directly or indirectly, securities
of a reporting issuer carrying more than 10% of the voting rights attached to
all of the reporting issuer’s outstanding voting securities, excluding, for the
purpose of the calculation of the percentage held, any securities held by the
person or company as underwriter in the course of a distribution;

2.27“Lead Underwriter” has the meaning in Section 12.24.

2.28“Lock-Up Period” has the meaning in Section 12.24.

2.29“Non-Employee Director” means a director of the Company or an Affiliate who
is not an active employee of the Company or an Affiliate.

2.30“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

2.31“Other Extraordinary Event” has the meaning in Section 4.2(b).

2.32“Other Stock-Based Award” means an Award under Article VIII that is valued
in whole or in part by reference to, or is payable in or otherwise based on,
Common Stock.

2.33“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.34“Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.

2.35“Performance Criteria” has the meaning set forth in Exhibit A.

2.36“Performance Period” means each fiscal year of the Company or such other
period (as specified by the Committee) over which the attainment of performance
goals is measured.

2.37“Performance Share” means an Other Stock-Based Award of the right to receive
a number of shares of Common Stock or cash of an equivalent value at the end of
a specified Performance Period.

2.38“Performance Unit” means an Other Stock-Based Award of the right to receive
a fixed dollar amount, payable in cash or Common Stock or a combination of both,
at the end of a specified Performance Period.

2.39“Person” means any individual, entity (including any employee benefit plan
or any trust for an employee benefit plan) or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision).

 

--------------------------------------------------------------------------------

2.40“Plan” means this Helius Medical Technologies, Inc. 2018 Omnibus Incentive
Plan, as amended from time to time.

2.41“Restricted Stock” means an Award of shares of Common Stock that is subject
to restrictions pursuant to Article VII.

2.42“Restriction Period” has the meaning set forth in Section 7.3(a).

2.43“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.44“Section 4.2 Event” has the meaning set forth in Section 4.2(b).

2.45“Section 409A Covered Award” has the meaning set forth in Section 12.15.

2.46“Section 409A” means the nonqualified deferred compensation rules under
Section 409A of the Code.

2.47“Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

2.48“Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants
pursuant to Article VI.

2.49“Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

2.50“Ten Percent Stockholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parent.

2.51“Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

2.52“Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
that is retaining a Participant as a Consultant ceases to be an Affiliate unless
the Participant otherwise is, or thereupon becomes, a Consultant to the Company
or another Affiliate at the time the entity ceases to be an Affiliate. In the
event that a Consultant becomes an Eligible Employee or a Non-Employee Director
upon the termination of his consultancy, unless otherwise determined by the
Committee, no Termination of Consultancy shall be deemed to occur until such
time as such Consultant is no longer a Consultant, an Eligible Employee or a
Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.

2.53“Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his
directorship, his ceasing to be a director of the Company shall not be treated
as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

2.54“Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or approved personal leave of absence) of a
Participant from the Company and its Affiliates; or (b) when an entity that is
employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
his employment,

 

--------------------------------------------------------------------------------

unless otherwise determined by the Committee, no Termination of Employment shall
be deemed to occur until such time as such Eligible Employee is no longer an
Eligible Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may otherwise define Termination of Employment in the
Award agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Employment thereafter.

2.55“Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and (b)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
encumber, charge, hypothecate or otherwise dispose of (including the issuance of
equity in a Person) whether for value or for no value and whether voluntarily or
involuntarily (including by operation of law). “Transferred” and “Transferable”
shall have a correlative meaning.

2.56“TSX” means the Toronto Stock Exchange and any successor thereto.

2.57“TSX Company Manual” means the rules and policies of the TSX contained in
the TSX Company Manual, as amended from time to time.

Article III

ADMINISTRATION

3.1The Committee. The Plan shall be administered and interpreted by the
Committee.

3.2Grant and Administration of Awards. Subject to any necessary approval of the
TSX, the Committee shall have full authority and discretion, as provided in
Section 3.6, to grant and administer Awards including the authority to:

(a)select the Eligible Employees, Consultants and Non-Employee Directors to whom
Awards may from time to time be granted;

(b)determine the number of shares of Common Stock to be covered by each Award;

(c)determine the type and the terms and conditions, not inconsistent with the
terms of the Plan, of each Award (including, but not limited to, the exercise or
purchase price (if any), any restriction or limitation or any vesting schedule
or acceleration thereof);

(d)determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

(e)determine whether to require a Participant, as a condition of the granting of
any Award, to refrain from selling or otherwise disposing of Common Stock
acquired pursuant to such Award for a period of time as determined by the
Committee;

(f)condition the grant, vesting or payment of any Award on the attainment of
performance goals (including goals based on the Performance Criteria) over a
Performance Period, set such goals and such period, and certify the attainment
of such goals;

(g)amend, after the date of grant, the terms that apply to an Award upon a
Participant’s Termination, provided that such amendment does not reduce the
Participant’s rights under the Award;

(h)determine the circumstances under which vesting provisions of Common Stock
and other amounts payable with respect to an Award may be deferred in a manner
intended to comply with or be exempt from Section 409A;

 

--------------------------------------------------------------------------------

(i)generally, exercise such powers and perform such acts as the Committee deems
necessary or advisable to promote the best interests of the Company in
connection with the Plan that are not inconsistent with the provisions of the
Plan;

(j)construe and interpret the terms and provisions of the Plan and any Award
(and any agreements relating thereto); and

(k)correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any agreement relating thereto.

3.3Award Agreements. All Awards shall be evidenced by, and subject to the terms
and conditions of, a written notice provided by the Company to the Participant
or a written agreement executed by the Company and the Participant.

3.4Guidelines. The Committee shall have the authority to adopt, alter and repeal
such administrative rules, guidelines and practices governing the Plan as it
shall, from time to time, deem necessary or advisable. The Committee may adopt
special guidelines and provisions for persons who are residing in or employed
in, or subject to, the taxes of, any domestic or foreign jurisdiction to comply
with applicable tax and securities laws and may impose such limitations and
restrictions that it deems necessary or advisable to comply with the applicable
tax and securities laws of such domestic or foreign jurisdiction.

3.5Delegation of Authority. Notwithstanding anything to the contrary set forth
in the Plan, the Committee may, from time to time as it deems advisable, to the
extent permitted by applicable law and stock exchange rules:

(a)delegate its responsibilities to officers or employees of the Company and its
Affiliates, including delegating authority to officers to grant Awards or
execute agreements or other documents on behalf of the Committee;

(b)engage legal counsel, consultants, professional advisors and agents to assist
in the administration of the Plan and rely upon any opinion or computation
received from any such Person. Expenses incurred by the Committee or the Board
in the engagement of any such person shall be paid by the Company; and

(c)delegate to a committee consisting of one (1) or more members of the Board
the authority to (i) designate Eligible Employees or Consultants who are not
officers of the Company (within the meaning of Rule 16a-1(f) of the Exchange
Act) to be recipients of Stock Options (and to the extent permitted by
applicable law, Other Stock-Based Awards), and, to the extent permitted by
applicable law, the terms of such Awards; and (ii) determine the number of
shares of Common Stock to be subject to such Awards granted to such Eligible
Employees and Consultants (subject to any limits set by the Board); provided
that any such Awards will be granted on the form of award agreement most
recently approved for use by the Committee, unless otherwise provided for in the
resolutions approving the delegation authority.

3.6Decisions Final. All determinations, evaluations, elections, approvals,
authorizations, consents, decisions, interpretations and other actions made or
taken by or at the direction of the Company, the Board or the Committee (or any
of its members) arising out of or in connection with the Plan shall be within
the sole and absolute discretion of all and each of them, and shall be final,
binding and conclusive on all employees and Participants and their respective
beneficiaries, heirs, executors, administrators, successors and assigns.

3.7Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including by telephone conference or by written consent to the extent
permitted by applicable law. A majority of the Committee members shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. Any decision or determination reduced to writing and
signed by all of the Committee members in accordance with the By-Laws of the
Company, shall be fully effective as if it had

 

--------------------------------------------------------------------------------

been made by a vote at a meeting duly called and held. The Committee shall keep
minutes of its meetings and shall make such rules and regulations for the
conduct of its business as it shall deem advisable.

3.8Liability; Indemnification.

(a)The Committee, its members and any delegate or Person engaged pursuant to
Section 3.5 shall not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no officer or employee of the Company or any Affiliate or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.

(b)To the maximum extent permitted by applicable law and the Certificate of
Incorporation and By-Laws of the Company and to the extent not covered by
insurance directly insuring such person, each current or former officer or
employee of the Company or any Affiliate and member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such person’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification provided
for under applicable law or under the Certificate of Incorporation or By-Laws of
the Company or any Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him.

Article IV

SHARE LIMITATIONS

4.1Shares.

(a)General Limitations.

(i)The aggregate number of shares of Common Stock which may be issued or used
for reference purposes under this Plan or with respect to which all Awards may
be granted from and after the Effective Date shall not exceed (A) 5,356,114
shares (which number is the sum of (1) the number of shares (2,356,114) subject
to the Prior Plans’ Available Reserve and (2) an additional 3,000,000 new
shares), plus (B) the Prior Plans’ Returning Shares, if any, which become
available for grant under this Plan from time to time (in each case subject to
any increase or decrease pursuant to Section 4.2). For clarity, the number of
shares of Common Stock in this Section 4.1(a)(i) is a limitation on the number
of shares of Common Stock that may be issued pursuant to the Plan.  Accordingly,
this Section 4.1(a)(i) does not limit the granting of Awards.  Shares may be
issued in connection with a merger or acquisition as permitted by NASDAQ Listing
Rule 5635(c) or, if applicable, NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable rule, and such issuance will not
reduce the number of shares available for issuance under the Plan.

(ii)The maximum number of shares of Common Stock with respect to which Incentive
Stock Options may be granted under this Plan shall be 15,000,000 shares.

(iii)If any Appreciation Award granted under this Plan expires, terminates or is
canceled for any reason without having been exercised in full, the number of
shares of Common Stock underlying any unexercised portion shall again be
available for the purposes of Awards under the Plan. If a share of Restricted
Stock or an Other Stock-Based Award denominated in shares of Common Stock
granted under this Plan is forfeited for any reason, the number of forfeited
shares of Common Stock comprising or underlying such Awards shall again be
available for purposes of Awards under the Plan. The number of shares of Common
Stock available for the purpose of Awards under this Plan shall be reduced by
(i) the total number of Exercisable Awards exercised, regardless of whether any
of the shares of Common Stock underlying such Awards are not actually issued to
the Participant as the result of a net settlement and (ii) any shares of Common
Stock used to pay any exercise price or

 

--------------------------------------------------------------------------------

tax withholding obligation with respect to any Award. Notwithstanding anything
to the contrary herein, Awards that may be settled solely in cash shall not be
deemed to use any shares under this Plan. Shares of Common Stock repurchased by
the Company on the open market with the proceeds of an Option exercise price
shall not be added to the aggregate share reserve described herein.

(b)Non-Employee Director Aggregate Compensation Limit.  The aggregate value of
all compensation granted or paid, as applicable, to any individual for service
as a Non-Employee Director with respect to any period commencing on the date of
the Company’s Annual Meeting of Stockholders for a particular year and ending on
the day immediately prior to the date of the Company’s Annual Meeting of
Stockholders for the next subsequent year, including Awards granted and cash
fees paid by the Company to such Non-Employee Director, will not exceed (i)
$800,000 in total value or (ii) in the event such Non-Employee Director is first
appointed or elected to the Board during such period, $1,200,000 in total value,
in each case calculating the value of any Awards based on the grant date fair
value of such Awards for financial reporting purposes.

4.2Changes.

(a)The existence of the Plan and the Awards shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate, (vi) any Section 4.2 Event or (vii) any other corporate act or
proceeding.

(b)Subject to the provisions of Section 4.2(d), in the event of any change in
the capital structure or business of the Company by reason of any stock split,
reverse stock split, stock dividend, combination or reclassification of shares,
recapitalization, merger, consolidation, spin off, split off, reorganization or
partial or complete liquidation, issuance of rights or warrants to purchase
Common Stock or securities convertible into Common Stock, sale or transfer of
all or part of the Company’s assets or business, or other corporate transaction
or event that would be considered an “equity restructuring” within the meaning
of FASB ASC Topic 718 (each, a “Section 4.2 Event”), then, subject to any
necessary TSX approval, one or more of (i) the aggregate number or kind of
shares that thereafter may be issued under the Plan, (ii) the number or kind of
shares or other property (including cash) subject to an Award, (iii) the
purchase or exercise price of Awards, or (iv) the aggregate number or kind of
shares with respect to which Incentive Stock Options may thereafter be granted,
shall be adjusted by the Committee as the Committee determines, in good faith,
to be necessary or advisable to prevent substantial dilution or enlargement of
the rights of Participants under the Plan. In connection with any Section 4.2
Event and subject to any necessary TSX approval, the Committee may provide for
the cancellation of outstanding Awards and payment in cash or other property in
exchange therefor. In addition, subject to Section 4.2(d) and any necessary TSX
approval, in the event of any change in the capital structure of the Company
that is not a Section 4.2 Event (an “Other Extraordinary Event”), then the
Committee may make the adjustments described in clauses (i) through (iv) above
as it determines, in good faith, to be necessary or advisable to prevent
substantial dilution or enlargement of the rights of Participants under the
Plan. Notice of any such adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be binding for all purposes of the Plan. Except as
expressly provided in this Section 4.2(b) or in the applicable Award agreement,
a Participant shall have no rights by reason of any Section 4.2 Event or any
Other Extraordinary Event. Notwithstanding the foregoing, (x) any adjustments
made pursuant to Section 4.2(b) to Awards that are considered “non-qualified
deferred compensation” within the meaning of Section 409A shall be made in a
manner intended to comply with the requirements of Section 409A; and (y) any
adjustments made pursuant to Section 4.2(b) to Awards that are not considered
“non-qualified deferred compensation” subject to Section 409A shall be made in a
manner intended to ensure that after such adjustment, the Awards either (A)
continue to be exempt from Section 409A or (B) comply with the requirements of
Section 409A.

(c)Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding.

 

--------------------------------------------------------------------------------

(d)Upon the occurrence of an Acquisition Event, the Committee may terminate all
outstanding and unexercised Exercisable Awards, effective as of the date of the
Acquisition Event, by delivering notice of termination to each Participant at
least 20 days prior to the date of consummation of the Acquisition Event, in
which case during the period from the date on which such notice of termination
is delivered to the consummation of the Acquisition Event, each such Participant
shall have the right to exercise in full all of such Exercisable Awards that are
then outstanding to the extent vested on the date such notice of termination is
given (or, at the discretion of the Committee, without regard to any limitations
on exercisability otherwise contained in the Award agreements), but any such
exercise shall be contingent on the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void and the applicable provisions
of Section 4.2(b) and Article IX shall apply. For the avoidance of doubt, in the
event of an Acquisition Event, the Committee may terminate any Exercisable Award
for which the exercise price is equal to or exceeds the Fair Market Value on the
date of the Acquisition Event without payment of consideration therefor. If an
Acquisition Event occurs but the Committee does not terminate the outstanding
Awards pursuant to this Section 4.2(d), then the provisions of Section 4.2(b)
and Article IX shall apply.

4.3Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than permitted under applicable law.

Article V

ELIGIBILITY

5.1General Eligibility. All current and prospective Eligible Employees and
Consultants, and current Non-Employee Directors, are eligible to be granted
Awards. Eligibility for the grant of Awards and actual participation in the Plan
shall be determined by the Committee in its sole discretion. Notwithstanding
anything herein to the contrary, no Award under which a Participant may receive
shares of Common Stock may be granted to an Eligible Employee, Consultant or
Non-Employee Director of any Affiliate if such shares of Common Stock do not
constitute “service recipient stock” for purposes of Section 409A with respect
to such Eligible Employee, Consultant or Non-Employee Director if such shares
are required to constitute “service recipient stock” for such Award to comply
with, or be exempt from, Section 409A of the Code.

5.2Incentive Stock Options. Notwithstanding anything herein to the contrary,
only Eligible Employees of the Company, its Subsidiaries and its Parent (if any)
are eligible to be granted Incentive Stock Options under the Plan. Eligibility
for the grant of an Incentive Stock Option and actual participation in the Plan
shall be determined by the Committee.

5.3General Requirement. The grant of Awards to a prospective Eligible Employee
or Consultant and the vesting and exercise of such Awards shall be conditioned
upon such Person actually becoming an Eligible Employee or Consultant; provided,
however, that no Award may be granted to a prospective Eligible Employee or
Consultant unless the Company determines that the Award will comply with
applicable laws, including the securities laws of all relevant jurisdictions
(and, in the case of an Award to an Eligible Employee or Consultant pursuant to
which Common Stock would be issued prior to such Person performing services for
the Company, the Company may require payment of not less than the par value of
the Common Stock by cash or check in order to ensure proper issuance of the
shares in compliance with applicable law). Awards may be awarded in
consideration for past services actually rendered to the Company or an
Affiliate.

Article VI

STOCK OPTIONS

6.1Stock Options. Each Stock Option shall be one of two types: (a) an Incentive
Stock Option or (b) a Non-Qualified Stock Option. The Committee shall have the
authority to grant to any Eligible Employee Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options. The Committee shall
have the authority to grant to any Consultant or Non-Employee Director
Non-Qualified Stock Options. To the extent that any Stock

 

--------------------------------------------------------------------------------

Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof that does not qualify shall constitute a separate
Non-Qualified Stock Option.

6.2Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under Section 422 of the Code.

6.3Terms of Stock Options. Stock Options granted under the Plan shall be subject
to the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

(a)Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee on or before the date of
grant, provided that the per share exercise price of a Stock Option shall not be
less than 100% (or, in the case of an Incentive Stock Option granted to a Ten
Percent Stockholder, 110%) of the Fair Market Value of the Common Stock on the
date of grant.

(b)Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than ten
years after the date such Stock Option is granted (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, five years).

(c)Exercisability.

(i)Stock Options shall be exercisable at such time or times and subject to such
terms and conditions as shall be determined by the Committee in the applicable
Award agreement. The Committee may waive any vesting limitations on
exercisability at any time at or after grant in whole or in part, in its
discretion.

(ii)Unless otherwise determined by the Committee in the applicable Award
agreement, (A) in the event the Participant engages in Detrimental Activity
prior to any exercise of the Stock Option, all Stock Options held by the
Participant shall thereupon terminate and expire, (B) as a condition of the
exercise of a Stock Option, the Participant shall be required to certify in a
manner acceptable to the Company (or shall be deemed to have certified) that the
Participant is in compliance with the terms and conditions of the Plan and that
the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (C) in the event the Participant engages in
Detrimental Activity during the one-year period commencing on the earlier of the
date the Stock Option is exercised or the date of the Participant’s Termination,
the Company shall be entitled to recover from the Participant at any time within
one year after such date, and the Participant shall pay over to the Company, an
amount equal to any gain realized (whether at the time of exercise or
thereafter) as a result of the exercise. Unless otherwise determined by the
Committee in the applicable Award agreement, this Section 6.3(c)(ii) shall cease
to apply upon a Change in Control.

(d)Method of Exercise. To the extent vested, a Stock Option may be exercised in
whole or in part at any time during the Option term, by giving written notice of
exercise to the Committee (or its designee) specifying the number of shares of
Common Stock to be purchased. Such notice shall be in a form acceptable to the
Committee and shall be accompanied by payment in full of the purchase price as
follows: (i) in cash or by check, bank draft or money order payable to the order
of the Company; (ii) solely to the extent permitted by applicable law and
authorized by the Committee, if the Common Stock is traded on a national
securities exchange or quoted on a national quotation system sponsored by the
Financial Industry Regulatory Authority, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (iii) on such other terms and conditions as may be acceptable
to the Committee (including the Participant transferring and disposing of a
specified number of vested Stock Options to the Company in exchange for a number
of shares of Common Stock having a fair market value equal to the intrinsic
value of such vested Stock Options disposed of and transferred to the Company
(“Net Settlement”), calculated as set out below). No shares of Common Stock
shall be issued until payment therefor, as provided herein, has been made or
provided for.

 

--------------------------------------------------------------------------------

Upon the Net Settlement of Stock Options (the “Disposed Options”), the Company
shall deliver to the Participant, that number of fully paid and non-assessable
shares of Common Stock (“X”) equal to the number of shares of Common Stock that
may be acquired by the Disposed Options (“Y”) multiplied by the quotient
obtained by dividing the result of the Fair Market Value of one share of Common
Stock (“B”) less the exercise price per share of Common Stock subject to the
Disposed Options (“A”) by the Fair Market Value of one share of Common Stock
(“B”). Expressed as a formula, such number of shares of Common Stock shall be
computed as follows:

X = (Y) x (B - A)
                (B)

No fractional shares of Common Stock shall be issuable upon the Net Settlement
of Stock Options, such shares of Common Stock to be rounded down to the nearest
whole number.

(e)Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant other than by will or by the laws of descent and distribution, and
all Stock Options shall be exercisable, during the Participant’s lifetime, only
by the Participant. Notwithstanding the foregoing, the Committee may determine
that a Non-Qualified Stock Option that otherwise is not Transferable pursuant to
this section is Transferable to a Family Member in whole or in part, and in such
circumstances, and under such conditions as specified by the Committee. A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be Transferred subsequently other than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of the Plan and the applicable Award agreement. Any shares of Common Stock
acquired upon the exercise of a Non-Qualified Stock Option by a permissible
transferee of a Non-Qualified Stock Option or a permissible transferee pursuant
to a Transfer after the exercise of the Non-Qualified Stock Option shall be
subject to the terms of this Plan and the applicable Award agreement.

(f)Termination by Death or Disability. Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of his
death, his estate) are reduced, thereafter), if a Participant’s Termination is
by reason of death or Disability, all Stock Options that are held by such
Participant that are vested and exercisable on the date of the Participant’s
Termination may be exercised by the Participant (or, in the case of death, by
the legal representative of the Participant’s estate) at any time within a
period of one year after the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

(g)Involuntary Termination Without Cause. Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant (or, in the case of his
death, his estate) are reduced, thereafter), if a Participant’s Termination is
by involuntary termination by the Company or an Affiliate without Cause, all
Stock Options that are held by such Participant that are vested and exercisable
on the date of the Participant’s Termination may be exercised by the Participant
at any time within a period of 90 days after the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options.

(h)Voluntary Termination. Unless otherwise determined by the Committee at grant
(or, if no rights of the Participant (or, in the case of his death, his estate)
are reduced, thereafter), if a Participant’s Termination is voluntary (other
than a voluntary Termination described in subsection (i)(B) below), all Stock
Options that are held by such Participant that are vested and exercisable on the
date of the Participant’s Termination may be exercised by the Participant at any
time within a period of 30 days after the date of such Termination, but in no
event beyond the expiration of the stated term of such Stock Options.

(i)Termination for Cause. Unless otherwise determined by the Committee at grant
(or, if no rights of the Participant (or, in the case of his death, his estate)
are reduced, thereafter), if a Participant’s Termination (A) is for Cause or (B)
is a voluntary Termination after the occurrence of an event that would be
grounds for a Termination for Cause, all Stock Options, whether vested or not
vested, that are held by such Participant shall terminate and expire on the date
of such Termination.

 

--------------------------------------------------------------------------------

(j)Unvested Stock Options. Unless otherwise determined by the Committee, Stock
Options that are not vested as of the date of a Participant’s Termination for
any reason shall terminate and expire on the date of such Termination.

(k)Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the date of grant) with respect to which
Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under the Plan and any other stock option plan
of the Company, any Subsidiary or any Parent exceeds $100,000, such Incentive
Stock Options shall be treated as Non-Qualified Stock Options. In addition, if
an Eligible Employee does not remain employed by the Company, any Subsidiary or
any Parent at all times from the date an Incentive Stock Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option. Should any provision of the Plan not be necessary in
order for the Stock Options to qualify as Incentive Stock Options, or should any
additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the stockholders of the
Company.

(l)Form, Modification, Extension and Renewal of Stock Options. Stock Options may
be evidenced by such form of agreement as is approved by the Committee. The
Committee may, subject to any necessary TSX approval and subject to terms of
this Plan, (i) modify, extend or renew outstanding Stock Options (provided that
(A) the rights of a Participant are not reduced without his consent; and (B)
such action does not subject the Stock Options to Section 409A or otherwise
extend the Stock Options beyond their stated term), and (ii) accept the
surrender of outstanding Stock Options and authorize the granting of new Stock
Options in substitution therefor. Notwithstanding anything herein to the
contrary, an outstanding Option may not be modified to reduce the exercise price
thereof nor may a new Option at a lower exercise price be substituted for a
surrendered Option (other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved by the stockholders of the Company.

(m)No Reload Options. Options shall not provide for the grant of the same number
of Options as the number of shares used to pay for the exercise price of Options
or shares used to pay withholding taxes (i.e., “reloads”).

Article VII

RESTRICTED STOCK

7.1Awards of Restricted Stock. The Committee shall determine the Participants to
whom, and the time or times at which, grants of Restricted Stock shall be made,
the number of shares to be awarded, the purchase price (if any) to be paid by
the Participant (subject to Section 7.2), the time or times at which such Awards
may be subject to forfeiture or to restrictions on transfer, and all other terms
and conditions of the Awards.

Unless otherwise determined by the Committee in the applicable Award agreement,
(A) in the event the Participant engages in Detrimental Activity prior to any
vesting of Restricted Stock, all unvested Restricted Stock shall be immediately
forfeited, and (B) in the event the Participant engages in Detrimental Activity
during the one year period after any vesting of such Restricted Stock, the
Committee shall be entitled to recover from the Participant (at any time within
one year after such engagement in Detrimental Activity) an amount equal to the
Fair Market Value as of the vesting date(s) of any Restricted Stock that had
vested in the period referred to above. Unless otherwise determined by the
Committee in the applicable Award agreement, this paragraph shall cease to apply
upon a Change in Control.

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance goals (including goals based on the
Performance Criteria) or such other factors as the Committee may determine.

7.2Awards and Certificates. The Committee may require, as a condition to the
effectiveness of an Award of Restricted Stock, that the Participant execute and
deliver to the Company an Award agreement or other documentation and comply with
the terms of such Award agreement or other documentation. Further, Restricted
Stock shall be subject to the following conditions:

 

--------------------------------------------------------------------------------

(a)Purchase Price. The purchase price of Restricted Stock, if any, shall be
fixed by the Committee. In accordance with Section 4.3, the purchase price for
shares of Restricted Stock may be zero to the extent permitted by applicable
law, and, to the extent not so permitted, such purchase price may not be less
than par value.

(b)Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Helius Medical
Technologies, Inc. (the “Company”) 2018 Omnibus Incentive Plan (as amended from
time to time, the “Plan”), and an Award Agreement entered into between the
registered owner and the Company dated __________. Copies of such Plan and
Agreement are on file at the principal office of the Company.”

(c)Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have delivered a duly signed stock power or other instruments
of assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate by the Company, which
would permit transfer to the Company of all or a portion of the shares subject
to the Award of Restricted Stock in the event that such Award is forfeited in
whole or part.

7.3Restrictions and Conditions. Restricted Stock shall be subject to the
following restrictions and conditions:

(a)Restriction Period.

(i)The Participant shall not be permitted to Transfer shares of Restricted
Stock, and the Restricted Stock shall be subject to a risk of forfeiture
(collectively, “restrictions”) during the period or periods set by the Committee
(the “Restriction Periods”), as set forth in the Restricted Stock award
agreement. The Committee may provide for the lapse of the restrictions in whole
or in part (including in installments) based on service, attainment of
performance goals or such other factors or criteria as the Committee may
determine, and may waive all or any part of the restrictions at any time subject
to Section 7.3(a)(ii).

(ii)The Committee may condition the grant or vesting of Restricted Stock upon
the attainment of performance goals (including, performance goals based on the
Performance Criteria) or such other factors as the Committee may determine.

(b)Rights as a Stockholder. Except as otherwise determined by the Committee, the
Participant shall have all the rights of a holder of shares of Common Stock of
the Company with respect to the vested portion of Restricted Stock, subject to
the following provisions of this Section 7.3(b). Except as otherwise determined
by the Committee, (i) the Participant shall have no right to tender shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
“dividends”) on shares of Restricted Stock shall be withheld, in each case,
while the Restricted Stock is subject to restrictions, and (iii) in no event
shall dividends or other distributions payable thereunder be paid unless and
until the shares of Restricted Stock to which they relate no longer are subject
to a risk of forfeiture. Dividends that are not paid currently shall be credited
to bookkeeping accounts on the Company’s records for purposes of the Plan and,
except as otherwise determined by the Committee, shall not accrue interest. Such
dividends shall be paid to the Participant in the same form as paid on the
Common Stock upon the lapse of the restrictions. The obligation of the Company
to pay any dividends hereunder upon lapse of the applicable restrictions shall
be a general, unsecured obligation of the Company payable solely from the
general

 

--------------------------------------------------------------------------------

assets of the Company. In no event shall the Company be required, or have any
obligation, to set aside, or hold in escrow or trust, any funds for the purpose
of paying such dividends.

(c)Termination. Upon a Participant’s Termination for any reason during the
Restriction Period, all Restricted Stock still subject to restriction will vest
or be forfeited in accordance with the terms and conditions established by the
Committee at grant, or, if no rights of a Participant are reduced, thereafter.

(d)Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant, and any and all unpaid distributions or
dividends payable thereunder shall be paid. All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.

Article VIII

OTHER STOCK-BASED AWARDS

8.1Other Awards. The Committee is authorized to grant Other Stock-Based Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Common Stock, including but not limited to,
shares of Common Stock awarded purely as a bonus and not subject to any
restrictions or conditions, shares of Common Stock in payment of the amounts due
under an incentive or performance plan sponsored or maintained by the Company or
an Affiliate, stock appreciation rights, stock equivalent units, restricted
stock units, Performance Shares, Performance Units and Awards valued by
reference to book value of shares of Common Stock.

The Committee shall have authority to determine the Participants to whom, and
the time or times at which, Other Stock-Based Awards shall be made, the number
of shares of Common Stock to be awarded pursuant to such Awards, and all other
terms and conditions of the Awards.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of performance goals (including, performance goals based on
the Performance Criteria) or such other factors as the Committee may determine.

8.2Terms and Conditions. Other Stock-Based Awards made pursuant to this Article
VIII shall be subject to the following terms and conditions:

(a)Non-Transferability. The Participant may not Transfer Other Stock-Based
Awards or the Common Stock underlying such Awards prior to the date on which the
underlying Common Stock is issued, or, if later, the date on which any
restriction, performance or deferral period applicable to such Common Stock
lapses.

(b)Dividends. The Committee shall determine to what extent, and under what
conditions, the Participant shall have the right to receive dividends, dividend
equivalents or other distributions (collectively, “dividends”) with respect to
shares of Common Stock covered by Other Stock-Based Awards. Except as otherwise
determined by the Committee, dividends with respect to unvested Other
Stock-Based Awards shall be withheld until such Other Stock-Based Awards vest.
Dividends that are not paid currently shall be credited to bookkeeping accounts
on the Company’s records for purposes of the Plan and, except as otherwise
determined by the Committee, shall not accrue interest. Such dividends shall be
paid to the Participant in the same form as paid on the Common Stock or such
other form as is determined by the Committee upon the lapse of the restrictions.
The obligation of the Company to pay any dividends hereunder upon lapse of the
applicable restrictions shall be a general, unsecured obligation of the Company
payable solely from the general assets of the Company. In no event shall the
Company be required, or have any obligation, to set aside, or hold in escrow or
trust, any funds for the purpose of paying such dividends.

(c)Vesting. Other Stock Based Awards and any underlying Common Stock shall vest
or be forfeited to the extent set forth in the applicable Award agreement or as
otherwise determined by the Committee.

 

--------------------------------------------------------------------------------

At the expiration of any applicable Performance Period, the Committee shall
determine the extent to which the relevant performance goals are achieved and
the portion of each Other Stock-Based Award that has been earned. The Committee
may, at or after grant, accelerate the vesting of all or any part of any Other
Stock-Based Award.

(d)Payment. Following the Committee’s determination in accordance with
subsection (c) above, shares of Common Stock or, as determined by the Committee,
the cash equivalent of such shares, shall be delivered to the Participant, or
his legal representative, in an amount equal to such individual’s earned Other
Stock-Based Award. Notwithstanding the foregoing, the Committee may exercise
negative discretion by providing in an Other Stock-Based Award the discretion to
pay an amount less than otherwise would be provided under the applicable level
of attainment of the performance goals or subject the payment of all or part of
any Other Stock-Based Award to additional vesting, forfeiture and deferral
conditions as it deems appropriate.

(e)Detrimental Activity. Unless otherwise determined by the Committee in the
applicable Award agreement, (A) in the event the Participant engages in
Detrimental Activity prior to any vesting of such Other Stock-Based Award, all
unvested Other Stock-Based Awards shall be immediately forfeited, and (B) in the
event the Participant engages in Detrimental Activity during the one year period
after any vesting of such Other Stock-Based Award, the Committee shall be
entitled to recover from the Participant (at any time within the one-year period
after such engagement in Detrimental Activity) an amount equal to any gain the
Participant realized from any Other Stock-Based Award that had vested in the
period referred to above. Unless otherwise determined by the Committee in the
applicable Award agreement, this Section 8.2(e) shall cease to apply upon a
Change in Control.

(f)Price. Common Stock issued on a bonus basis under this Article VIII may be
issued for no cash consideration; Common Stock purchased pursuant to a purchase
right awarded under this Article VIII shall be priced as determined by the
Committee.

(g)Termination. Upon a Participant’s Termination for any reason during the
Performance Period, the Other Stock-Based Awards will vest or be forfeited in
accordance with the terms and conditions established by the Committee at grant
or, if no rights of the Participant are reduced, thereafter.

Article IX

CHANGE IN CONTROL PROVISIONS

9.1Change in Control. In the event of a Change in Control of the Company, except
as otherwise provided by the Committee in an Award agreement or otherwise in
writing, a Participant’s unvested Award shall not vest and a Participant’s Award
shall be treated in accordance with one of the following methods as determined
by the Committee:

(a)Awards, whether or not then vested, may be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d), and
Restricted Stock or other Awards may, where appropriate in the discretion of the
Committee, receive the same distribution as other Common Stock on such terms as
determined by the Committee; provided that, the Committee may decide to award
additional Restricted Stock or any other Award in lieu of any cash distribution.
Notwithstanding anything to the contrary herein, any assumption or substitution
of Incentive Stock Options shall be structured in a manner intended to comply
with the requirements of Treasury Regulation §1.424-1 (and any amendments
thereto).

(b)Awards may be canceled in exchange for an amount of cash equal to the Change
in Control Price (as defined below) per share of Common Stock covered by such
Awards), less, in the case of an Appreciation Award, the exercise price per
share of Common Stock covered by such Award. The “Change in Control Price” means
the price per share of Common Stock paid in the Change in Control transaction.

(c)Appreciation Awards may be cancelled without payment, if the Change in
Control Price is less than the exercise price per share of such Appreciation
Awards.

 

--------------------------------------------------------------------------------

Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.

Article X

TERMINATION OR AMENDMENT OF PLAN

Notwithstanding any other provision of the Plan but subject to any necessary TSX
approval, the Board, or the Committee (to the extent permitted by law), may at
any time, and from time to time, amend, in whole or in part, any or all of the
provisions of the Plan (including any amendment deemed necessary or advisable to
ensure that the Company may comply with any regulatory requirement referred to
in Article XII or Section 409A), or suspend or terminate it entirely,
retroactively or otherwise; provided, however, that, unless otherwise required
by law or specifically provided herein, the rights of a Participant with respect
to Awards granted prior to such amendment, suspension or termination, may not be
reduced in any material respect without the consent of such Participant and,
provided further, without the approval of the holders of the Company’s Common
Stock entitled to vote in accordance with applicable law and, if applicable,
Disinterested Shareholder Approval, no amendment may be made that would (a)
increase the aggregate number of shares of Common Stock that may be issued under
the Plan (except by operation of Section 4.2); (b) change the classification of
individuals eligible to receive Awards under the Plan; (c) extend the maximum
term of Options; (d) other than adjustments or substitutions in accordance with
Section 4.2, amend the terms of outstanding Awards to reduce the exercise price
of outstanding Stock Options or Appreciation Awards, or cancel outstanding Stock
Options or Appreciation Awards (where, prior to the reduction or cancellation,
the exercise price exceeds the Fair Market Value on the date of cancellation) in
exchange for cash, other Awards or Stock Options or Appreciation Awards with an
exercise price that is less than the exercise price of the original Stock
Options or Appreciation Awards; or (e) otherwise require stockholder approval in
order for the Plan or any of the Awards issued hereunder to continue to comply
with applicable law (including Code Section 422) or the rules of any applicable
securities exchange or system on which the Company’s securities are listed or
traded at the request of the Company.

Subject to any necessary TSX approval, the Committee may amend the terms of any
Award theretofore granted, prospectively or retroactively; provided that no such
amendment reduces in any material respect the rights of any Participant without
the Participant’s consent. Actions taken by the Committee in accordance with
Article IV shall not be deemed to reduce the rights of any Participant.

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award at any time without a Participant’s consent to
comply with Section 409A or any other applicable law.

Article XI

UNFUNDED PLAN

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general unsecured creditor of the Company.

Article XII
|
GENERAL PROVISIONS

12.1Legend. The Committee may require each person receiving shares of Common
Stock pursuant to an Award to represent to and agree with the Company in writing
that the Participant is acquiring the shares without a view to distribution
thereof and such other securities law related representations as the Committee
shall request. In addition to any legend required by the Plan, the certificates
or book entry accounts for such shares may include any legend that the Committee
deems appropriate to reflect any restrictions on Transfer.

 

--------------------------------------------------------------------------------

All certificates or book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. If necessary or advisable in
order to prevent a violation of applicable securities laws or to avoid the
imposition of public company reporting requirements, then, notwithstanding
anything herein to the contrary, any stock-settled Awards shall be paid in cash
in an amount equal to the Fair Market Value on the date of settlement of such
Awards.

12.2Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

12.3No Right to Employment/Consultancy/Directorship. Neither the Plan nor the
grant of any Award thereunder shall give any Participant or other person any
right to employment, consultancy or directorship by the Company or any
Affiliate, or limit in any way the right of the Company or any Affiliate by
which an employee is employed or a Consultant or Non-Employee Director is
retained to terminate his employment, consultancy or directorship at any time.

12.4Withholding of Taxes. The Company or any Affiliate shall have the right to
deduct from any payment to be made pursuant to the Plan, or to otherwise
require, prior to the issuance or delivery of any shares of Common Stock or the
payment of any cash thereunder, payment by the Participant of, any Federal,
foreign, state or local taxes required by law to be withheld. Upon the vesting
of Restricted Stock (or other Award that is taxable upon vesting), or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company or any Affiliate. Any statutorily required
withholding obligation with regard to any Participant may be satisfied, subject
to the consent of the Committee, by reducing the number of shares of Common
Stock otherwise deliverable or by delivering shares of Common Stock already
owned. Any fraction of a share of Common Stock required to satisfy such tax
obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.

12.5No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided in the Plan or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

12.6Listing and Other Conditions.

(a)Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Stock Option or
other Exercisable Award with respect to such shares shall be suspended until
such listing has been effected.

(b)If at any time counsel to the Company shall be of the opinion that any offer
or sale of Common Stock pursuant to an Award is or may be unlawful or
prohibited, or will or may result in the imposition of excise taxes on the
Company, under the statutes, rules or regulations of any applicable jurisdiction
or under the rules of the national securities exchange on which the Common Stock
then is listed, the Company shall have no obligation to make such offer or sale,
or to make any application or to effect or to maintain any qualification or
registration under the Securities Act or otherwise, with respect to the Common
Stock or Awards, and the right to exercise any Stock Option or other Exercisable
Award shall be suspended until, in the opinion of said counsel, such offer or
sale shall be lawful, permitted or will not result in the imposition of excise
taxes on the Company.

 

--------------------------------------------------------------------------------

(c)Upon termination of any period of suspension under this Section 12.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

(d)A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

12.7Governing Law. The Plan and matters arising under or related to it shall be
governed by and construed in accordance with the internal laws of the State of
Wyoming without giving effect to its principles of conflicts of laws.

12.8Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (a) ”or” shall
mean “and/or” and (b) ”including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

12.9No Acquired Rights. In participating in the Plan, each Participant is deemed
to acknowledge and accept that the Committee has the sole discretion to amend or
terminate the Plan, to the extent permitted hereunder, at any time and that the
opportunity given to a Participant to participate in the Plan is at the sole
discretion of the Committee and does not obligate the Company or any Affiliate
to offer such participation in the future (whether on the same or different
terms). In participating in the Plan, each Participant is deemed further to
acknowledge and accept that (i) such Participant’s participation in the Plan is
not to be considered part of any normal or expected compensation, (ii) the value
of Awards granted to a Participant shall not be used for purposes of determining
any benefits or compensation payable to the Participant or the Participant’s
beneficiaries or estate under any benefit arrangement of the Company or its
Affiliates and (iii) the termination of the Participant’s employment with the
Company or an Affiliate under any circumstance whatsoever will not give the
Participant any claim or right of action against the Company or any of its
Affiliates in respect of any lost rights under the Plan that may arise as a
result of such termination of employment.

12.10Data Protection. By participating in the Plan, each Participant shall
consent to the holding and processing of personal information provided by such
Participant to the Company, any Affiliate, trustee or third-party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to: (i) administering and maintaining Participant records;
(ii) providing information to the Company, Affiliates, trustees of any employee
benefit trust, registrars, brokers or third-party administrators of the Plan;
(iii) providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Participant works; and
(iv) transferring personal information about the Participant to any country or
territory that may not provide the same protection for the information as the
Participant’s home country. Such personal information may include, without
limitation, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or an
Affiliate and details of all Awards or other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in a Participant’s favor.

12.11Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to any Awards.

12.12No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and each Award to an individual Participant
need not be the same.

12.13Death/Disability. The Committee may require the transferee of a Participant
to supply it with written notice of the Participant’s death or Disability and to
supply it with a copy of the will (in the case of the Participant’s death) or
such other evidence as the Committee deems necessary or advisable to establish
the validity of the transfer of an Award. The Committee also may require that
the transferee agree to be bound by all of the terms and conditions of the Plan.

 

--------------------------------------------------------------------------------

12.14Section 16(b) of the Exchange Act. All elections and transactions under the
Plan by persons subject to Section 16 of the Exchange Act involving shares of
Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or advisable for the administration and operation
of the Plan and the transaction of business thereunder.

12.15Section 409A. Although the Company does not guarantee to a Participant the
particular tax treatment of any Award, all Awards are intended to comply with,
or be exempt from, the requirements of Section 409A and the Plan and any Award
agreement shall be limited, construed and interpreted in accordance with such
intent. To the extent that any Award constitutes “non-qualified deferred
compensation” pursuant to Section 409A (a “Section 409A Covered Award”), it is
intended to be paid in a manner that will comply with Section 409A. In no event
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Section 409A or for any damages for failing
to comply with Section 409A. Notwithstanding anything in the Plan or in an Award
to the contrary, the following provisions shall apply to Section 409A Covered
Awards:

(a)A termination of employment shall not be deemed to have occurred for purposes
of any provision of a Section 409A Covered Award providing for payment upon or
following a termination of the Participant’s employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of a Section 409A Covered Award, references to a
“termination,” “termination of employment” or like terms shall mean separation
from service. Notwithstanding any provision to the contrary in the Plan or the
Award, if the Participant is deemed on the date of the Participant’s Termination
to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Section 409A, then with regard to any such payment under a Section 409A Covered
Award, to the extent required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, such payment shall not be made prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Participant’s separation from service, and (ii) the date of the Participant’s
death. All payments delayed pursuant to this Section 12.15(a) shall be paid to
the Participant on the first day of the seventh month following the date of the
Participant’s separation from service or, if earlier, on the date of the
Participant’s death.

(b)With respect to any payment pursuant to a Section 409A Covered Award that is
triggered upon a Change in Control, the settlement of such Award shall not occur
until the earliest of (i) the Change in Control if such Change in Control
constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (ii) the date such Award otherwise would
be settled pursuant to the terms of the applicable Award agreement and (iii) the
Participant’s “separation from service” within the meaning of Section 409A,
subject to Section 12.15(a).

(c)For purposes of Code Section 409A, a Participant’s right to receive any
installment payments under the Plan or pursuant to an Award shall be treated as
a right to receive a series of separate and distinct payments.

(d)Whenever a payment under the Plan or pursuant to an Award specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
30 days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

12.16Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.

12.17Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

12.18Participants Subject to Taxation Outside the U.S.; No Tax Equalization.
With respect to a Participant who is subject to taxation in a country other than
the United States, the Committee may grant Awards to

 

--------------------------------------------------------------------------------

such Participant on such terms and conditions as the Committee deems appropriate
to comply with the laws of the applicable country, and the Committee may create
such procedures, addenda and subplans and make such modifications as may, in the
Committee’s discretion, be necessary or desirable to comply with such laws.
Neither the Company nor any Affiliate shall have any responsibility to such
Participant with respect to any taxes owed or owing in or to any jurisdiction
that such Participant incurs as a result of receiving an Award and becoming a
Participant in the Plan, nor shall the Company or any Affiliate provide any tax
equalization payment to any Participant in respect of taxes owed or owing in or
to any jurisdiction by a Participant.

12.19Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

12.20Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

12.21Recoupment. All Awards granted or other compensation paid by the Company
under the Plan, including any shares of Common Stock issued under any Award
thereunder, will be subject to: (i) any compensation recapture policies
established by the Board or the Committee from time to time and in effect at the
time of grant of the Award, and (ii) any compensation recapture policies to the
extent required pursuant to any applicable law (including, without limitation,
the Dodd-Frank Act) or the rules and regulations of any national securities
exchange on which the shares of Common Stock are then traded.

12.22Reformation. If any provision regarding Detrimental Activity or any other
provision set forth in the Plan or an Award agreement is found by any court of
competent jurisdiction or arbitrator to be invalid, void or unenforceable or to
be excessively broad as to duration, activity, geographic application or
subject, such provision or provisions shall be construed, by limiting or
reducing them to the extent legally permitted, so as to be enforceable to the
maximum extent compatible with then applicable law.

12.23Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Exercisable Award, or
other document or notice required or permitted by the Plan or an Award that is
required to be delivered in writing may, to the extent determined by the
Committee, be delivered and accepted electronically. Signatures also may be
electronic if permitted by the Committee. The term “written agreement” as used
in the Plan shall include any document that is delivered and/or accepted
electronically.

12.24Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for Common Stock, or any other rights to purchase
or acquire Common Stock (except Common Stock included in such public offering or
acquired on the public market after such offering) during such period of time
following the effective date of a registration statement of the Company filed
under the Securities Act that the Lead Underwriter shall specify (the “Lock-up
Period”). The Participant shall further agree to sign such documents as may be
requested by the Lead Underwriter to effect the foregoing and agree that the
Company may impose stop-transfer instructions with respect to Common Stock
acquired pursuant to an Award until the end of such Lock-up Period.

12.25TSX Policy Manual. For so long as the Common Stock is listed on the TSX,
the provisions of this Plan are subject to the relevant policies of the TSX,
including but not limited to the TSX Company Manual.

 

--------------------------------------------------------------------------------

Article XIII

EFFECTIVE DATE OF PLAN

The Plan was adopted by the Board on May 8, 2018, effective as of the date of
the annual meeting of stockholders of the Company held in calendar year 2018,
provided the Plan is approved by the Company’s stockholders at such meeting (the
“Effective Date”).

ARTICLE XV

TERM OF PLAN

No Award shall be granted on or after the tenth anniversary of the earlier of
(a) the date the Plan is adopted by the Board or (b) the date the Plan is
approved by the stockholders of the Company, provided that Awards granted prior
to such tenth anniversary may extend beyond that date in accordance with the
terms of the Plan.




 

--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE CRITERIA

Performance goals established for purposes of the grant or vesting of
performance-based Awards of Restricted Stock, Other Stock-Based Awards or
Performance-Based Cash Awards shall be based on one or more of the following
performance criteria (“Performance Criteria”):

 

 

 

 

(1)

enterprise value or value creation targets;

 

 

 

 

(2)

income or net income; operating income; net operating income or net operating
income after tax; operating profit or net operating profit;

 

 

 

 

(3)

cash flow including, but not limited to, from operations or free cash flow;

 

 

 

 

 

 

(4)

specified objectives with regard to limiting the level of increase in all or a
portion of bank debt or other long-term or short-term public or private debt or
other similar financial obligations, or other capital structure improvements,
which may be calculated net of cash balances or other offsets and adjustments as
may be established by the Committee;

 

 

 

 

(5)

net sales, revenues, net income or earnings before income tax or other
exclusions;

 

 

 

 

(6)

operating margin; return on operating revenue or return on operating profit;

 

 

 

 

(7)

return measures (after tax or pre-tax), including return on capital employed,
return on invested capital; return on equity, return on assets, return on net
assets;

 

 

 

 

(8)

market capitalization, earnings per share, fair market value of the shares of
the Common Stock, franchise value (net of debt), economic value added;

 

 

 

 

(9)

total stockholder return or growth in total stockholder return (with or without
dividend reinvestment);

 

 

 

 

(10)

financing and other capital raising transactions;

 

 

 

 

(11)

proprietary investment results;

 

 

 

 

(12)

estimated market share;

 

 

 

 

(13)

expansion of sales in additional geographies or markets;

 

 

 

 

(14)

expense management/control or reduction (including without limitation,
compensation and benefits expense);

i

 

 

 



 

--------------------------------------------------------------------------------

 

(15)     

customer satisfaction;

 

 

 

 

(16)     

technological improvements/implementation, new product innovation;

 

 

 

 

(17)     

collections and recoveries;

 

 

 

 

(18)     

property/asset purchases;

 

 

 

 

(19)     

litigation and regulatory resolution/implementation goals;

 

 

 

 

(20)     

leases, contracts or financings (including renewals, overhead, savings, G&A and
other expense control goals);

 

 

 

 

(21)     

risk management/implementation;

 

 

 

 

(22)     

development and implementation of strategic plans or organizational
restructuring goals;

 

 

 

 

(23)     

development and implementation of risk and crisis management programs;
compliance requirements and compliance relief; productivity goals; workforce
management and succession planning goals;

 

 

 

 

(24)     

employee satisfaction or staff development;

 

 

 

 

(25)     

formations of joint ventures or partnerships or the completion of other similar
transactions intended to enhance revenue or profitability or to enhance its
customer base;

 

 

 

 

(26)     

licensing or partnership arrangements;

 

 

 

 

(27)     

progress of partnered programs and partner satisfaction;

 

 

 

 

(28)     

progress of internal research or development programs;

 

 

 

 

(29)     

strategic partnerships or transactions (including in-licensing and out-licensing
of intellectual property);

 

 

 

 

(30)     

implementation or completion of critical projects;

 

 

 

 

(31)     

completion of a merger, acquisition or any transaction that results in the sale
of all or substantially all of the stock or assets; or

 

 

 

 

(32)

other measures of performance selected by the Committee.

All Performance Criteria may be based upon the attainment of specified levels of
the Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate) performance under one
or more of the measures described above and may be measured relative to the
performance of other corporations (or an affiliate, subsidiary, division, other
operational unit, business segment or administrative department of another
corporation or its affiliates). Any goal may be expressed as a dollar figure, on
a percentage basis (if applicable) or on a per share basis, and goals may be
either absolute, relative to a selected peer group or index, or a combination of
both. The Committee may: (i) designate additional business criteria on which the
Performance Criteria may be based or (ii) adjust, modify or amend the
aforementioned business criteria.

Except as otherwise determined by the Committee in the applicable Award
agreement or in such other document setting forth the Performance Criteria at
the time the Performance Criteria are established, the measures used in

 

--------------------------------------------------------------------------------

Performance Criteria set under the Plan shall be determined in accordance with
generally accepted accounting principles (“GAAP”) and in a manner consistent
with the methods used in the Company’s regular reports on Forms 10-K and 10-Q,
without regard to any of the following unless otherwise determined by the
Committee:

(a) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to special, unusual or non-recurring items,
events or circumstances affecting the Company (or Affiliate, division, other
operational unit, business segment or administrative department of the Company
or any Affiliate) or the financial statements of the Company (or Affiliate,
division, other operational unit, business segment or administrative department
of the Company or any Affiliate);

(b) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to (i) the disposal of a business or
discontinued operations or (ii) the operations of any business acquired by the
Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate) during the fiscal
year or other applicable performance period; and

(c) all items of gain, loss or expense for the fiscal year or other applicable
performance period that are related to changes in accounting principles or to
changes in applicable law or regulations.

To the extent any Performance Criteria are expressed using any measures that
require deviations from GAAP, such deviations shall be at the discretion of the
Committee as exercised at the time the Performance Criteria are set.




 

--------------------------------------------------------------------------------

AMENDMENT 1

TO

HELIUS MEDICAL TECHNOLOGIES, INC.

2018 OMNIBUS INCENTIVE PLAN

 

RECITALS

 

A.Helius Medical Technologies, Inc., a Delaware corporation (the “Company”)
sponsors the Helius Medical Technologies, Inc. 2018 Omnibus Incentive Plan (the
“Plan”).

B.On September 20, 2018 (the “Effective Date”), the Board of Directors of the
Company adopted the following amendment to the Plan (“Amendment”).

AMENDMENT

1.Section 2 of the Plan is hereby amended by deleting subsection 2.23 of the
Plan in its entirety and substituting the following in lieu thereof:

“2.23  Fair Market Value means, unless otherwise determined by the Committee, as
of any date, the value of the Common Stock, determined based on the following in
order:

(a)if the Common Stock is listed on the NASDAQ Stock Market, the Fair Market
Value of a share of Common Stock shall be the closing price reported or quoted
on the NASDAQ Stock Market for the Common Stock on such date, or if the Common
Stock shall not have been reported or quoted on such date and the Common Stock
is listed on the TSX, the Fair Market Value of a share of Common Stock shall be
the United States dollar equivalent (determined by using the closing $CAN to $US
exchange rate published by the Bank of Canada on the applicable date) of the
closing price reported or quoted on the TSX for the Common Stock on such date,
or if the Common Stock shall not have been reported or quoted on such date on
either the NASDAQ Stock Market or the TSX, the Fair Market Value of a share of
Common Stock shall be the closing price reported or quoted on the NASDAQ Stock
Market for the Common Stock on the first day prior thereto on which the Common
Stock was reported or quoted, in each case as reported in a source the Committee
deems reliable;

(b)if the Common Stock is not listed on the NASDAQ Stock Market but is listed on
the TSX, the Fair Market Value of a share of Common Stock shall be the United
States dollar equivalent (determined by using the closing $CAN to $US exchange
rate published by the Bank of Canada on the applicable date) of the closing
price reported or quoted on the TSX for the Common Stock on such date, or if the
Common Stock shall not have been reported or quoted on such date, on the first
day prior thereto on which the Common Stock was reported or quoted on the TSX,
in each case as reported in a source the Committee deems reliable;

(c)if the Common Stock is not listed on the NASDAQ Stock Market or the TSX, the
Fair Market Value of a share of Common Stock shall be the closing price reported
for the Common Stock on such date: (i) as reported on the principal national
securities exchange in the United States on which it is then traded; or (ii) if
not traded on any such national securities exchange, as quoted on an automated
quotation system sponsored by the Financial Industry Regulatory Authority or if
the Common Stock shall not have been

 

--------------------------------------------------------------------------------

reported or quoted on such date, on the first day prior thereto on which the
Common Stock was reported or quoted; or

(d)if the Common Stock is not traded, listed or otherwise reported or quoted,
then Fair Market Value means the fair market value of the Common Stock as
determined by the Committee in good faith in whatever manner it considers
appropriate taking into account the requirements of Section 409A or Section 422
of the Code, as applicable.”

2.Section 12 of the Plan is hereby amended by deleting subsection 12.7 of the
Plan in its entirety and substituting the following in lieu thereof:

“12.7 Governing Law.  The Plan and matters arising under or related to it shall
be governed by and construed in accordance with the internal laws of the State
of Delaware without giving effect to its principles of conflicts of laws.”

3.Except as set forth in this amendment, the Plan shall be unaffected hereby and
shall remain in full force and effect.

 

 

 